          Case 1:19-cv-00409-LY Document 26 Filed 11/10/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                      2I2INOV iO   AM     836
                                  AUSTIN DIVISION

CRAIG CUNNINGHAM,                            §                                      y_
                                                                                r
               PLAINTIFF,                    §
                                             §
V.                                           §      CAUSE NO. 1:1 9-CV-409-LY
                                             §
CHRIS PATTERSON; AREA                        §
PUBLICATIONS, INC.; BARBIE                   §
ROBERTS; JOHN/JANE DOES 1-5,                 §
                 DEFENDANTS.                 §

                                    FINAL JUDGMENT

       Before the court is the above-styled and numbered cause. On November 4, 2019, the

court rendered judgment by default favor   of Plaintiff Craig   Cunningham and against Defendant

Area Publications, Inc. (Doc. #13). On June 9, 2020, the court awarded damages in favor of

Cunningham and against Area Publications, Inc. in the amount of $4,500 in statutory damages

and $400 in costs (Doc. #24).

       On October 27, 2020, the court rendered an order directing Cunningham to show cause in

writing why this cause should not be dismissed for want of prosecution on before November 3,

2020 (Doe. #25). As of this date, Cunningham has not filed a response to the court's order.

Accordingly, the court renders the following Final Judgment pursuant to Federal Rule of Civil

Procedure 58.

       IT IS HEREBY ORDERED that Plaintiff Craig Cunningham's claims against

Defendants Chris Patterson, Barbie Roberts, and Does 1-10 are DISMISSED WITHOUT

PREJUDICE for want of prosecution.
   Case 1:19-cv-00409-LY Document 26 Filed 11/10/20 Page 2 of 2



IT IS FURTHER ORDERED that this case is CLOSED.

SIGNED this the        day of November, 2020.




                                    ED STAT
